COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Felicia Nicole Jones v. Macy’s, Eric Limbocker, Citibank, and
                          Houston Federal Credit Union

Appellate case number:    01-14-00143-CV

Trial court case number: 74030

Trial court:              239th District Court of Brazoria County

      It is ordered that Appellant’s Motions for Reconsideration En Banc, filed March 18, 2015
and March 20, 2015, are denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*


Date: April 9, 2015



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.